Citation Nr: 9933504	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-14 693	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension/organic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hypertension and heart trouble in June 
1978.  

2.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated August 1978, but 
the veteran did not submit a notice of disagreement with the 
RO's June 1978 decision.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1978 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for hypertension/ organic heart disease is plausible.


CONCLUSIONS OF LAW

1.  The RO's June 1978 decision denying entitlement to 
service connection for hypertension and heart trouble is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
hypertension/organic heart disease.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for 
hypertension/organic heart disease is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hypertension/organic heart disease.  The RO initially denied 
the veteran service connection for hypertension and heart 
problems in June 1978.  The RO based its denial on findings 
that the veteran was not treated for or diagnosed with a 
heart disorder in service and that cardiovascular disease did 
not manifest within one year of discharge.  The RO notified 
the veteran of its decision and advised him of his appellate 
rights by letter dated August 1978.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's June 1978 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216 (1994); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's June 1978 decision includes: (1) a 
January 1972 pre-employment physical evaluation report; and 
(2) statements of the veteran and his representative received 
in November 1997, July 1998, August 1998, September 1998, and 
August 1999.  This evidence is neither cumulative nor 
redundant of evidence previously submitted to agency 
decisionmakers.  Therefore, the Board finds that it is new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the January 1972 pre-employment physical 
evaluation report, contradicts one of the findings of the 
June 1978 denial, specifically, that cardiovascular disease 
did not manifest within one year of the veteran's discharge 
from service.  The report shows that hypertension was 
diagnosed within one year of discharge.

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for hypertension/organic heart disease is 
reopened.  The Board must now determine whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 
Vet.App. at 218-119; Winters, 12 Vet.App. at 206-207.  

A "well-grounded" claim is one that is plausible, capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To establish a well-
grounded claim for service connection, the veteran must 
submit: 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995).  Service connection may 
be presumed if cardiovascular-renal disease, including 
hypertension, is shown to have manifested to a degree of ten 
percent within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a).

Applying the facts to the principles outlined above, the 
Board finds that the veteran has submitted a plausible, or 
well-grounded claim.  The record contains a medical report 
confirming that the veteran was diagnosed with hypertension 
within one year of his discharge from service.  It is unclear 
from the evidence now available whether the hypertension 
manifested to a compensable degree within the presumptive 
period.  However, the veteran has indicated that he received 
medication for this condition from the time it was diagnosed, 
and that records of this treatment are currently available at 
the Marion VA Medical Center (VAMC).  Considering this 
assertion in conjunction with the 1971 medical report, the 
claim appears plausible, and therefore well grounded, under 
Epps, 126 F.3d 1464 at 1467-1468, and Caluza, 7 Vet.App. at 
506.  The Board also finds, however, that VA has not 
fulfilled its duty to assist by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of this claim.  Therefore, although it has been 
reopened and found to be well grounded, this claim must be 
remanded to the RO for additional development.


ORDER

New and material evidence having been submitted and well-
groundedness having been established, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, granted.


REMAND

VA has a duty to assist a veteran who has submitted a well-
grounded claim in the development of facts pertinent to his 
or her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Epps v. Gober, 126 F.3d at 1468-1469.  This duty to assist 
includes the obligation to develop facts when the record 
before the Board is clearly inadequate.  EF v. Derwinski, 1 
Vet.App. 324 (1991); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

The veteran in this case contends that he received treatment, 
including medication, for his hypertension within a year of 
his discharge from service.  Allegedly, this treatment was 
rendered by Drs. Shah, Flourney and Dillard.  In a VA Form 9 
(Appeal to Board of Veterans' Appeals) received in August 
1998, the veteran wrote that treatment records from the 
offices of Drs. Shah and Flourney were available at the 
Marion VAMC.  As these records may disclose whether the 
veteran's hypertension manifested to a compensable degree 
within the presumptive period, they must be secured for 
review.

To ensure that the record contains all evidence necessary for 
an equitable disposition of the veteran's claim, this claim 
is REMANDED to the RO for the following actions: 

1.  After receiving any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment of the veteran's 
heart disorder, including those kept by 
Drs. Shah, Flourney and Dillard, and 
those that are located at the Marion 
VAMC.

2.  The veteran is to be examined by the 
VA to determine the nature , extent, and 
correct diagnosis(es) of all 
cardiovascular disease, to include 
essential hypertension, that is present.  
The examiner, who must review the records 
associated with the claims file, is to 
render an opinion whether the heart 
murmur noted in service represented the 
presence of organic heart disease.  The 
examiner is to provide the rationale for 
the opinion.  

3.  After receiving the aforementioned 
records, the RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the benefit 
sought is denied, the RO should furnish 
the veteran and his representative a 
Supplemental Statement of the Case and 
afford them an opportunity to respond 
thereto before the case is returned to 
the Board for further review. 

The purpose of this REMAND is to develop the veteran's claim, 
and the Board does not intimate any opinion, favorable or 
unfavorable, as to its merits.  The veteran has 



the right to submit additional evidence and argument to the 
RO on this matter; however, he is not obligated to act unless 
otherwise notified.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







